United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-2094
                        ___________________________

                                     Trista Jones

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

      RK Enterprises of Blytheville, Inc.; Jahid Rahman; Mahmuda Rahman

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                 for the Eastern District of Arkansas - Jonesboro
                                  ____________

                           Submitted: January 26, 2016
                             Filed: January 29, 2016
                                  [Unpublished]
                                 ____________

Before WOLLMAN, ARNOLD, and SMITH, Circuit Judges.
                         ____________

PER CURIAM.

      After partially prevailing in an action under the Fair Labor Standards Act
(FLSA), Trista Jones appeals from an order of the district court granting a reduced
award of attorney’s fees.
       Following a one-day bench trial, the district court granted judgment in favor
of Jones on her FLSA claim against defendants. Jones then sought attorney’s fees of
$43,355 and costs of $1,581.92, supporting her request with counsel’s statement of
services and his declaration. See 29 U.S.C. § 216(b) (requiring award of “a
reasonable attorney’s fee” to plaintiff entitled to judgment on FLSA claim). The
district court entered an order awarding attorney’s fees of $4,500 and costs of
$1,581.92, without any explanation as to how the court arrived at the $4,500 figure.

        For the following reasons, we conclude that the district court abused its
discretion in its award of attorney’s fees. See Quigley v. Winter, 598 F.3d 938, 956
(8th Cir. 2010) (standard of review). To determine a reasonable attorney’s fee, the
district court was required to first calculate a lodestar, by multiplying the number of
hours reasonably expended on litigation by a reasonable hourly rate, and to then
consider whether the lodestar amount should be reduced, based on appropriate
considerations. See Hensley v. Eckerhart, 461 U.S. 424, 433-34 (1983); Quigley, 598
F.3d at 956-57; see also Saizan v. Delta Concrete Prod. Co., Inc., 448 F.3d 795, 799-
803 (5th Cir. 2006) (lodestar method is used to calculate appropriate attorney’s fee
award under FLSA). Here, the district court did not explain how it determined the
lodestar, or its reasons for reducing the award from its calculated lodestar. See
Hensley, 461 U.S. at 437 (although district court has discretion in determining
amount of fee award, it remains important for it to provide concise but clear
explanation of its reasons for award); Quigley, 598 F.3d at 957-58 (district court
abused its discretion in significantly reducing requested attorney’s fee amount when
it failed to conduct proper lodestar analysis, and based its decision on unsupported
considerations).

       Accordingly, we vacate the attorney’s fee award and remand the matter to the
district court, with directions to determine an attorney’s fee award in accordance with
the lodestar approach and Hensley.
                         ______________________________

                                         -2-